Citation Nr: 0633956	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  99-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for sinus arrhythmia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel



INTRODUCTION

The veteran served on active service from May 1943 to March 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1998 RO rating decision that, granted a 10 
percent for sinus arrhythmia, evaluated as 10 percent 
disabling, effective July 11, 1997 (date of claim).  In a 
November 2003 decision, the Board denied the claim for 
entitlement to an increased rating for sinus arrhythmia, 
evaluated as 10 percent disabling, effective July 11, 1997.

The veteran filed a notice of disagreement (NOD) with the 
assigned rating in February 1998.  The RO issued a statement 
of the case (SOC) in April 1999, and the veteran filed a 
substantive appeal in June 1999.  In a June 2001 Board 
decision, the Board found that additional documentation 
submitted in support of the appeal was sufficient to perfect 
the veteran's appeal on the claim for an increased rating for 
sinus arrhythmia.  The matter was adjudicated as being 
properly before the Board. September 1999, June 2003 and July 
2003 supplemental SOCs (SSOCs) reflect the RO's continued 
denial of a rating in excess of 10 percent for sinus 
arrhythmia.  

In October 2003, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

In November 2003, the Board issued a decision denying the 
veteran's rating in excess of 10 percent for sinus 
arrhythmia.  The appellant, in turn, appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims.

In June 2006, the Court issued a Memorandum Decision vacating 
the Board's November 2003 decision as to the denial of a 
rating in excess of 10 percent for sinus arrhythmia claim, 
and remanding the claim to the Board for proceedings 
consistent with the Court's decision.  

For the reasons expressed below, the matter on appeal is, 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

Unfortunately, the claims file reflects that a remand of this 
claim is warranted, even though such will, regrettably, 
further delay an appellate decision on the claim on appeal.

As indicated above, in June 2006, the Court remanded this 
matter to the Board to address further development in light 
of the December 2002 cardiovascular examination to obtain all 
available medical records, specifically including all 
available echocardiogram (EKG) reports and to afford the 
veteran a cardiovascular examination, to specifically include 
an EKG and Holter Monitor Test.  Although the veteran 
underwent a VA heart examination in December 2002, the 
examiner did not have current EKGs to help determine the 
frequency of the veteran's sinus arrhythmias.  Additionally, 
current EKGs were not made available to the examiner, and the 
veteran was never afforded a Holter Monitor Test.  The 
December 2002 VA examination is inadequate to evaluate the 
current severity of the veteran's sinus arrhythmia.  

Accordingly, the RO should arrange for the veteran to undergo 
comprehensive VA cardiology examination, by a physician, at 
an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A 
(West 2002).  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, 
shall result in a denial of the claim for increase.  See 38 
C.F.R. § 3.655(b) (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim for increase on appeal.  The RO's notice letter 
to the veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO' s letter should also invite the 
veteran to submit all evidence in his possession, and ensure 
that its notice to the appellant meets the requirements of 
the recent decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards rating claims, as appropriate.  
The RO should specifically request that the veteran provide 
specific authorization to enable it to obtain outstanding 
records from E. Albanese, M.D, to include records of P. J. 
Valigorsky, M.D.(whom the veteran testified retired and 
forwarded his medical files to Dr. Albanese).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
specifically request that the veteran 
provide authorization to enable the RO to 
obtain any pertinent outstanding records 
of E. Albanese, M.D., P. O. Box 1143, 
Force, PA 15841.  The RO should request 
that Dr. Albanese include any pertinent 
outstanding records of P. J. Valigorsky, 
M.D.(whom the veteran testified retired 
and forwarded his medical files to Dr. 
Albanese).

The RO should also ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman (cited to 
above), as regards rating claims, as 
appropriate, and the letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA cardiovascular examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  

In conjunction with the examination, the 
RO should arrange for the veteran to 
undergo an electrocardiogram and Holter 
Monitor Test, along with any additional 
appropriate tests and studies that the 
examining physician deems appropriate 
(with all findings made available to the 
requesting physician prior to the 
completion of his or her report).  All 
clinical findings should be reported in 
detail.

The examiner should render specific 
findings as to existence and extent of 
all symptoms associated with the sinus 
arrhythmia, to include specific findings 
as to whether the veteran experiences 
paroxysmal tachycardia, or paroxysmal 
atrial fibrillation or other 
supraventricular tachycardia; and, if so, 
indicate the severity and frequency of 
attacks.  The examiner should also 
provide objective measurements of the 
level of physical activity, expressed 
numerically in metabolic equivalents 
(METs).

The physician should set forth all 
examination findings, along with the 
complete rationale for any conclusions 
expressed, in a printed (typewritten) 
report. 

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998). 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the  
RO should readjudicate the claim on 
appeal.  If the veteran fails to report 
to the scheduled examination, the RO must 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority (to include all former and 
revised applicable rating criteria for 
rating the disability under 
consideration).  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

